DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

Prosecution Status
	Applicant’s amendments filed 6/22/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 1, 3-18 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1, 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 3-18 are directed to determining and presenting a list of purchasable items in response to a request, which is considered a commercial interaction and to implementing a game, each of which falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1, 3, 7-8, 15 recite an information processor comprising a display, memory, and controller. Claims 4, 9-10, 16 recite a game system comprising a plurality of information processors and a server.  Claims 5, 11, 12, 17 recite a non-transitory computer readable medium. Claims 6, 13, 14, 18 recites a method with at least one step. Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus, apparatus, article of manufacture, process).
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 4, the claim sets forth a process in which a list of purchasable items is determined and presented, in the following limitations:
a process of receiving a request for a list of purchasable items, 
a process of referring to a memory and retrieving a paid-amount history for one or more items previously purchased from the purchase history, in response to the request; 
a process of determining a display area for setting a range of items to be displayed among the list data, based on the paid-amount history, a price of each of the items included in the display area has a predetermined relationship with an amount of money which a user has spent in the purchase history;  and 
a process of performing a game based on an item purchased, wherein the process of performing the game comprises: 
a process of adding a gaming value to a credit counter of the user; 
a process of receiving a bet from the user based on the credit counter, by a user operation; 
a process of updating the purchase history every time an item is purchased 
a process of performing a game process and determining a gaming result; and 
a process of adding a gaming value according to the gaming result to the credit counter, and Page 2 of 16 
wherein at least one of the process of adding the gaming value, the process of performing the game process and the process of determining the gaming result is performed based on the item purchased.  

The above-recited limitations establish a commercial interaction with a consumer to determine a list of purchasable items based on retrieved information on price history of the items, in response to a request.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)). Additionally, the above-recited limitations set forth the implementation set forth the process of implementing a game, which has similarly been considered an ineligible certain method of organizing human activity by the Courts (See MPEP 2106.04 (a)(2); In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018))


a plurality of information processors, 
a server configured to run a game in the plurality of information processors, 
a display configured to display a screen in the corresponding one of the information processors; 
a memory configured to store a purchase history of items usable in a game and store list data including a plurality of items arranged in a predetermined order ; and 
a controller
based on a first operation of a user via a user interface
transition to an item-purchase screen
a process of displaying a list of the items included in the display area on the item-purchase screen in the display state.  
based on a second operation of the user via the user interface in the item-purchase screen

These additional elements merely amount to the general application of the abstract idea to a technological environment (information processors, a server, a display, a memory, a controller, based on a first/second operation of a user via a user interface) and insignificant extra-solution activity (transition to an item-purchase screen, displaying the item-purchase screen).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 23-28 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention 
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of 
Independent Claims 1, 5, and 6 are parallel in scope to claim 4 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3-6, 8, 10, 12, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldarone et al. (US 10789627 B1, hereinafter Caldarone) in view of Schultz et al. (US 10482713 B1, hereinafter Schultz), Santini et al. (US 20140329585 A1, hereinafter Santini) and Champagne et al. (US 20110319158 A1, hereinafter Champagne).
Regarding Claim 4
Caldarone discloses a game system comprising:
a plurality of information processors (at least figure 1: Client Computing Platforms 104)
a server configured to run a game in the plurality of information processors (at least figure 1: Servers 102)
a display configured to display a screen in the corresponding one of the information processors (at least claim 1: display on client computing platforms)
a memory configured to store a purchase history of items usable in a game (at least figure 1: electronic storage 118) 
a controller (at least figure 1: processors 120), wherein the controller is programmed to execute: 
a process of receiving a request for transition to an item-purchase screen showing a list of purchasable items based on a first operation of a user via a user interface (at least column 5, line 56-column 6, line 29: user interacts within game space with inventory to be presented offers on virtual item containers) 
a process of referring to a memory and retrieving a paid-amount history for one or more items previously purchased from the purchase history, in response to the request (at least figure 3, 306)
a process of determining a display area for setting a range of items to be displayed among the list data, based on the paid-amount history (at least figure 3, 312)
a process of displaying a list of the items included in the display area on the item-purchase screen (at least figure 3, 314)

Caldarone does not explicitly disclose:
store list data including a plurality of items arranged in a predetermined order
a price of each of the items included in the display area has a predetermined relationship with an amount of money which a user has spent in the purchase history 
a process of updating the purchase history stored in the memory every time an item is purchased based on a second operation of the user via the user interface in the item-purchase screen
a process of performing a game based on an item purchased in the item--purchase screen, wherein the process of performing the game comprises: a 

Schultz teaches that it is known to include data including a plurality of items arranged in a predetermined order (at least column 13, line 61 – column 14, line 14) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Caldarone, with the data including a plurality of items arranged in a predetermined order, as taught by Schultz, since such a modification would have incentivized users to take repeated turns of a  game. (at least column 1, line 62 – column 2, line 5 of Schultz)

Santini teaches, in a similar gaming environment, that it is known to include:
a price of each of items usable in a game included in a list in an initial display state of an item-purchase screen with a predetermined relationship with an amount of money which a user has spent in the purchase history (at least paragraph 63:  discounted price and items based on user metrics including past purchases)
a process of performing a game based on an item purchased in the item--purchase screen, wherein the process of performing the game comprises: a process of adding a gaming value to a credit counter of the user (at least figure 18-19); a process of receiving a bet from the user based on the credit counter, by a user operation (at least figure 18-19); a process of performing a game process and determining a gaming result (at least paragraph 42, 55); and a process of adding a gaming value according to the gaming result to the credit counter (at least paragraph 63: virtual items may be spins/credits and may be offered based on actions a user has performed in game instances)
wherein at least one of the process of adding the gaming value, the process of performing the game process and the process of determining the gaming result is performed based on the item purchased in the item-purchase screen (at least paragraph 63: virtual items may be spins/credits and may be offered based on actions a user has performed in game instances)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention taught by Caldarone, with the item pricing and game process performance, as taught by Santini, since such a modification would have encouraged users to purchase such virtual game items by making offers for the sale of the virtual items as appealing as possible to the users (at least paragraph 61 of Santini).





Regarding Claims 1, 5, 6
Claims 1, 5, and 6 are substantially similar to claim 4 and rejected on similar grounds.

Regarding Claims 2 and 3
Caldarone in view of Schutlz, Santini, and Champagne further discloses:
wherein the memory stores therein the plurality of items each associated with a price, and the controller is programmed to execute the process of determining the list to be displayed among the plurality of items so that the items of prices satisfying the predetermined condition are listed  (Caldarone: at least figure 2B:  price determined based on historical paid prices are displayed; Santini: at least 
wherein the list has an area corresponding to a plurality of screens, and the items are aligned in an order of the prices; and the controller may be programmed to execute a process of determining as a screen display position, a plurality of items, out of the list, which correspond to prices based on the paid-amount history  (Caldarone: at least figures 2A-2C: each item positioned in particular position in interface, and display an associated screen in area 218 when selected)

Regarding Claims 8, 10, 12, 14, 15-18
Caldarone in view of Schutlz, Santini, and Champagne further discloses
wherein the item- purchase screen displays the items and prices of the items, and each of the prices is displayed in association with a corresponding one of the items (Caldarone: at least figures 2A-2C)
wherein the process of determining the display area includes a processing of changing the predetermined order of arranging the plurality of purchasable items (Schultz: col. 13, line 61-col. 14, line 14: items in container may be randomized)


3.	Claims 7, 9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Caldarone in view of Schutlz, Santini, and Champagne, as applied above, and further in view of Kepecs (US 20010032128 A1).
Caldarone in view of Schutlz, Santini, and Champagne disclose the claimed invention except for:
wherein the predetermined relationship includes a relationship that the price of each of the items is greater than or equal to the amount of money which the user has spent in the purchase history

Kepecs teaches that it is known to include offering an items to a user at a price greater or equal to an amount of money spent in a purchase history (at least paragraph 9) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention taught by Caldarone in view of Schutlz, Santini, and Champagne, with the price relationship taught by Kepecs, since such a modification would have allowed both retailers and manufacturers to maximize profits and foster brand loyalty while allowing them to reward their loyal consumers (at least paragraph 7 of Kepecs).


Response to Arguments
 	Applicant’s arguments filed 6/22/2021 have been fully considered, but they are not persuasive.
	With respect to the 35 USC 101 rejection, applicant initially argues on pages 10-11 of the response that claim 1 “does not recite any of the judicial exceptions enumerated in the 2019 PEG.”  As noted in the rejection above, the claims clearly set forth the management of purchase transactions and the implementation of a game, each of which has been considered an ineligible method of organizing human activity by the courts.  The Examiner notes that applicant’s argument amounts to merely a general allegation of eligibility and does not including any explanation refuting the Examiner’s assertion that an abstract idea is recited.
	On pages 11-13 of the response, Applicant argues that the claims integrate any purported abstract idea into a practical application.  Applicant asserts that the pending claims are similar to claim 1 of Example 37 of PEG in that, similar to the claim in Example 37, the present claimed invention “addresses an issue for improving an interface related to an item to be used in a game”.  However, unlike in Example 37, which recited a specific and dynamic rearranging of icons based on usage within the interface, the claimed arranging of items is based on commercial activities of the user (i.e., price-paid history).  Accordingly, the reasoning for Example 37 being considered eligible does not apply to the present claims, and the Examiner asserts that the claims do not reflect an improvement in functioning of a computer, or an improvement to other technology or technical field.

	Applicant’s arguments with respect to 2B of the Alice-Mayo framework have been fully considered, but are not persuasive.  Similar to applicant’s arguments with respect to step 2A of the framework, the arguments amount to a general allegation of eligibility and are thus not persuasive.

	Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.  The Examiner directs applicant to the rejection above, which sets forth new grounds of rejection including Schultz and Champagne.  The new grounds of rejection cures the purported deficiencies of the previously-cited prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625